Citation Nr: 0628352	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-03 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for avascular necrosis 
(AVN) of the femoral head of the left hip as secondary to 
service-connected carpal tunnel syndrome.

Entitlement to an increased rating for service-connected 
bulging discs of the lumbar spine, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and A.S.




ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to May 
1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In the March 2003 rating decision, the RO denied service 
connection for AVN and hypothyroidism, and denied an 
increased rating for a bulging disc of the lumbar spine.  The 
veteran submitted a notice of disagreement in May 2003 with 
respect to all three issues.  During the pendency of the 
appeal, the RO, in a rating decision dated in December 2003, 
granted service connection for residuals of parathyroid 
adenoma, postoperative with history of hyperparathyroidism 
(claimed as hypothyroidism) and assigned a noncompensable 
rating.  In the veteran's VA Form 9, dated in January 2004, 
she indicated that she was only appealing the AVN and lumbar 
spine issues.  The assigned rating for hypothyroidism is not 
before the Board.   

The veteran and her husband, A.S., testified at a travel 
board hearing before the undersigned Veteran's Law Judge in 
April 2006.  A transcript of the hearing has been placed in 
the claims file.  At the travel board hearing, the veteran 
submitted additional evidence; the veteran waived RO 
jurisdiction of this evidence.  Also at the hearing, the 
veteran testified that she experienced urinary incontinence 
due to her lower back disability.  This matter is referred to 
the RO for consideration.  

The issue of entitlement to an increased rating for service-
connected bulging discs of the lumbar spine, currently 
evaluated as 20 percent disabling is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate her claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence of record shows that the 
medications the veteran took for her service-connected carpal 
tunnel syndrome caused her AVN of the femoral head of the 
left hip.


CONCLUSION OF LAW

Avascular necrosis of the femoral head of the left hip is 
proximately due to service-connected carpal tunnel syndrome.  
38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R §§ 3.159, 3.303, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2005).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) 
(2005) apply to all five elements of a "service connection" 
claim.  These five elements include (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Id.  
Thus, upon receipt of an application for a service-connection 
claim, section 5103(a) and § 3.159(b) require VA to review 
the information and the evidence presented with the claim and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

The Board finds that VA has no further duty under the VCAA 
with respect to the adjudication of this appeal.  In a letter 
dated in August 2002, the RO provided notice under the VCAA.  
This notice, however, failed to address the elements of the 
degree of disability or the effective date of disability.  In 
a second VCAA letter, dated in March 2006, the RO notified 
the veteran of the elements of the degree of disability and 
effective date for the award of benefits.  The RO also 
explained how disability ratings and effective dates of 
awards are determined.  For reasons explained below, the 
Board is granting the veteran's claim for service connection 
on a secondary basis.  In light of the full grant of benefits 
sought on appeal in this decision, it is clear that no 
further notification under the VCAA is necessary and no 
further assistance on VA's part is necessary to develop facts 
pertinent to the veteran's claim.    

Evidence

In a radiology consultation report from Hopkins County 
Memorial Hospital, dated in July 2001, Dr. H.F. reported the 
findings of a magnetic resonance imaging (MRI) of the left 
hip.  The doctor's impression was early AVN of the left 
femoral head or a bone infarct.  

In a letter from Paris Orthopedic Clinic, dated in July 2001, 
Dr. R.S. stated that a rheumatologist had diagnosed the 
condition in the veteran's left arm as polymyalgia rheumatica 
after the veteran presented with swelling and pain in the 
arm.  Dr. R.S. noted that the veteran had been treated with 
Prednisone and expressed concern that the AVN may be related 
to Prednisone usage.  Dr. R.S. recommended a core 
decompression.   

In a treatment note from Trinity Rheumatology, dated in July 
2001, Dr. S.C. reported that the veteran presented with left 
hip pain.  Dr. S.C. stated that it was his impression that 
the veteran had carpal tunnel syndrome in the left which 
caused swelling in the veteran's left arm.  Dr. S.C. noted 
that an abnormality on an x-ray of the left hip could be AVN 
versus a bone infarct from her hyperparathyroidism.  Dr. S.C. 
stated that the veteran had an elevated sedimentation rate, 
which was not typical for polymyalgia rheumatica.  Dr. S.C. 
was unable to explain the elevated sedimentation rate.    

In a treatment note from Paris Orthopedics, dated in August 
2001, Dr. D.D. noted by history that the veteran's left hip 
pain began approximately two months earlier.  Dr. D.D. noted 
a history of polymyalgia rheumatica that was treated with 
Prednisone.  Dr. D.D. determined that the veteran had 
osteonecrosis of the left hip.  Dr. D.D. stated that a core 
decompression would be performed.  In a follow-up treatment 
note, dated in March 2002, Dr. D.D. noted that the veteran 
had no further episodes of acute pain like she had prior to 
the core decompression.  The veteran reported to Dr. D.D. 
that she could walk without limp or assistive devices.  A 
physical examination showed that the veteran had good range 
of motion without pain.  X-rays showed no evidence of 
collapse and that the core decompression appeared to be 
healed with no advancement in AVN.
 
In the veteran's VA form 9, dated in January 2003, the 
veteran stated that while in the military she had increased 
sedimentation rates and was treated with steroids.  The 
veteran stated that the steroid use could have caused her 
AVN.  

In a VA examination report, dated in July 2003, Dr. R.K. 
reported that the veteran complained of hip pain that began 
at the same time as her back pain.  Dr. R.K. stated that in 
April 2001, the veteran began experiencing swelling in the 
left arm that was subsequently treated with Prednisone.  Dr. 
R.K. as unsure as to whether an exact diagnosis of the left 
forearm had been made.  Dr. R.K. noted a diagnosis of 
polymyositis, but was unsure as to whether that diagnosis had 
been confirmed.  Dr. R.K. also noted that because of the 
veteran's history of phlebitis, a Doppler examination was 
performed, but that it apparently did not show detectable 
deep vein thrombosis.  Dr. R.K. stated that it was his 
opinion that the AVN was likely related to the Prednisone 
taken for the left forearm swelling, but that he was not sure 
what had caused the swelling.  Dr. R.K. stated that he had 
not seen carpal tunnel syndrome to cause massive swelling 
with an inflammatory type reaction in the forearm.  Dr. R.K. 
stated that the symptoms the veteran had in April 2001 were 
similar to some that she had in service in her legs.  Dr. 
R.K. noted that in service, the veteran was determined to 
have deep vein thrombosis of the right leg and phlebitis in 
the left.  Dr. R.K. stated that he did not know what 
underlying condition could make tenderness and swelling a 
recurrent sort of problem.  

According to a transcript of a travel board hearing, 
conducted in April 2006, the veteran provided the following 
testimony.  The veteran testified that in April 2001, she 
presented to a local emergency room with severe pain in the 
left arm.  The veteran testified that she was placed on 
Prednisone.  The veteran stated that two to three months 
later she was diagnosed with AVN.  The veteran testified that 
her AVN did not begin in service but that she felt that her 
AVN was related on a secondary basis to either her service-
connected left carpal tunnel syndrome or hyperthyroidism.  


Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2005); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (providing 
that secondary service connection may also be granted for the 
degree of aggravation to a nonservice-connected disorder 
which is proximately due to or the result of a service-
connected disorder) reconciling Leopoldo v. Brown, 4 Vet. 
App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991). 

When there is an approximate balance of positive and negative 
evidence regarding any of the elements for service 
connection, the veteran is accorded the benefit of the doubt.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Analysis

The Board finds the medical evidence sufficient to show that 
the veteran's AVN was caused by her service-connected carpal 
tunnel syndrome.  The record is unclear as to exactly what 
condition caused the veteran's left arm to swell in April 
2001; indeed medical providers have cited several 
possibilities.  But it is the opinion of at least one of 
these providers, Dr. S.C., that the service-connected carpal 
tunnel syndrome caused the swelling.  The other medical 
evidence, although suggestive of other possibilities, does 
not directly refute that opinion.  Regarding the cause of 
AVN, the competent medical evidence links it to the 
Prednisone taken for the swelling and the Board finds such 
evidence to be determinative of that issue.  Resolving all 
doubt in favor of the veteran, the Board concludes that the 
veteran's AVN is proximately due to a service-connected 
disease or injury.  38 C.F.R. 
§ 3.310(a) (2005).  


ORDER

Service connection for avascular necrosis (AVN) of the 
femoral head of the left hip as secondary to service-
connected carpal tunnel syndrome is granted.


REMAND

At the veteran's hearing in April 2006, the veteran testified 
that her symptoms had worsened and that she developed urinary 
incontinence as a result of her back disability.  Also at the 
hearing, the veteran's representative raised the issue of 
whether the July 2003 examination accurately reflected the 
veteran's current level of disability.  The representative 
argued that the veteran's condition was worse than originally 
rated and that VA should provide a contemporaneous 
examination.  The veteran's and her representative's 
assertions that the current rating does not accurately 
measure the present severity of her disability, coupled with 
the fact that the examination was conducted more than three 
years ago, warrants another VA examination.  

Pursuant to section 5103A, the Secretary's duty to assist the 
veteran includes "providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim."  38 
U.S.C. 
§ 5103A(d)(1) (West 2002).  The duty to provide a 
contemporaneous examination arises when the evidence 
indicates there has been a material change in a disability or 
that the current rating may be incorrect.  Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994);  38 C.F.R. § 3.327(a) (2005).  
An examination which was adequate for purposes of 
determination of the claim by the agency of original 
jurisdiction will ordinarily be adequate for purposes of the 
Board's determination, except to the extent that the claimant 
asserts that the disability in question has undergone an 
increase in severity since the time of the examination.  
VAOPGCPREC 11-95.  

Finally, the Board also finds that VA's enhanced duty to 
notify under the VCAA has not been met with respect to this 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159 (2005).  The record is devoid of any notice 
sent to the veteran with respect to the information or 
evidence necessary to substantiate the claim for an increased 
rating for the service-connected low back disability.   

Accordingly, the case is REMANDED for the following action:

1.  Please provide the veteran with notice 
of VA's duties under the VCAA and the 
delegation of responsibility between VA 
and the veteran in procuring the evidence 
relevant to the appealed claim.  This 
notice shall specify what information and 
medical or lay evidence is necessary to 
substantiate a claim for compensation 
benefits.  As part of that notice, the RO 
shall indicate which portion of the 
information and evidence is to be provided 
by the veteran and which portion VA will 
attempt to obtain on behalf of the 
veteran.  Finally, the notice shall 
request that the veteran provide any 
evidence in the veteran's possession that 
pertains to the claim.  This action should 
include written notice to the veteran of 
what the evidence must show to establish 
entitlement to an increased rating for her 
service-connected lumbar spine disability.  
The veteran should be afforded the 
appropriate period of time for response to 
all written notice and development as 
required by law.

2.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the current severity of the 
lumbar spine disability.  The examiner 
should comment on whether the veteran's 
urinary incontinence is more likely than 
not related to her lumbar spine 
disability.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination. 

3.  Thereafter, the veteran's claim of 
entitlement to an increased rating for her 
lumbar spine disability should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and her 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


